DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment

	Claims 1, 2, 7, 9 and 15-17 have been amended as requested in the amendment filed on February 10, 2021. Following the amendment, claims 1-3, 6-12 and 15-17 are pending in the instant application are under examination in the instant office action.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  the claims contain parentheses that are not acceptable (ex. “(poly)peptide”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently amended, Claim 1 is indefinite wherein it recites, “determining a temperature than thermally destabilizes a gamma-secretase complex.” This recitation attempts to claim a process without setting forth any steps involved in “determining”.  The specification teaches thermo-activity assays and states in one embodiment, “said gamma-secretase complex-destabilizing conditions are induced by incubating said system at one or more temperature(s) in the range of about 35°C to about 65°C, or more particular, in the range of about 37°C to about 55°C” (paragraph bridging pgs. 3-4).  Figure 1 teaches “Temperature increment induces production of ‘pathogenic-like’ Aβ profiles by wild type ɣ-secretase … Enzyme processivity estimated by the Aβ40/43 and Aβ38/42 ratios (substrate/product of the 4th turnover) reveal progressive reductions in the corresponding catalytic efficiencies over the 37°C - 51°C range. E) Gaussian fit on temperature-induced decays of Aβ36, Aβ40, Aβ42 and Aβ43 products reveal a correlation between the optimal temperature of production (interpolated, vertical lines)”.  Yet, these method steps are all lacking within the claims.  Thus, the metes and bounds of “determining” are indefinite.  This affects the scope of all depending claims.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  without significantly more. The claim(s) recite(s) a Mathematical Concept, which is an Abstract Idea judicial exception enumerated in the 2019 PEG (measuring an increase in the ratio of Aβ38/Aβ42 or of Aβ40/Aβ43 or of Aβ40/Aβ42 or of (Aβ38+Aβ40)/(Aβ42+Aβ43)). This judicial exception is not integrated into a practical application because it does not constitute an improvement in the technical field; does not require a particular machine; does not effect a particular treatment/prophylaxis or transformation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (administering a test compound to an in vitro system comprising gamma-secretase and human amyloid-beta precursor protein isoform c (SEQ ID NO: 1 of the claims), or a fragment thereof at least 12 amino acids long.
	The claim is directed to a method, which is one of the statutory categories of invention (STEP 1:YES) – an in vitro method for testing a compound.  This claim implicitly recites calculating a ratio of amyloid beta peptides upon contact with the test compound relative to conditions without a test compound.  The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The October 2019 Update states: A mathematical relationship is a relationship between variables or numbers, for example, “the ratio between the magnitude of the normal force (F) and area of the surface”.  Thus the ratios of the instant claims fall within the enumerated abstract idea 
According to Step 2A, Prong Two set forth in 2019 Revised Patent Subject Matter Eligibility Guidance (Fed. Register, 84(4)), January 2019, the claims are next evaluated as to whether the judicial exception is integrated into a practical application.  This analysis turns to the additional elements recited within the claim.  In the instant case the claims recite “determining a temperature that thermally destabilizes a gamma-secretase complex”.  While the steps required for “determining” are not elucidated, depending claims state the temperature is between 37°C - 65°C (claim 2); 37°C - 55°C (claim 3) and 37°C - 42°C (claim 7).  The claim then recites administering a test compound to an in vitro system comprising the gamma-secretase complex and the amyloid-beta precursor protein of SEQ ID NO:1 at that temperature, and measuring an increase in the ratio of any one of: the ratio of Aβ38/Aβ42 or of Aβ40/Aβ43 or of Aβ40/Aβ42 or of (Aβ38+Aβ40)/(Aβ42+Aβ43).  In the broadest claims, “measuring” is recited at a high level of generality so as to read upon any means of detecting.  Depending claims recite immune-based detection and/or mass spectrometry (claims 15-17).  
There is no integration or practical application of the judicial exception because the claims do not apply the mathematical relationship  to any improvement in the technical field, or a particular treatment/prophylaxis.  There are no additional elements that apply the natural correlation/phenomena judicial exception to a particular treatment or particular machine; there are no additional elements that effect a transformation; and there are no additional elements that apply the judicial exception in some other meaningful way beyond generally linking the use to a technological field. (STEP 2A, Prong Two: NO).


For all of these reasons, the claim is deemed patent ineligible subject matter and is rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As amended, Claims 1-3, 6-12, and 15 stand as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al., 2014 (cited on the ISR filed 7/11/2019), for reasons of record in the previous action.
Applicants argue that the claims recite “determining a temperature that thermally destabilizes a gamma-secretase complex” which is not taught by the Mitani prior art.
This is not persuasive.  Since the steps required for “determining” are not clear, the recitation is read in light of what is disclosed and depending claims state the temperature is between 37°C - 65°C (claim 2); 37°C - 55°C (claim 3) and 37°C - 42°C (claim 7).
The method of Mitani  incubates the test compound with a cell-free and cell-based assay at 37 degrees Celsius, which is within the range disclosed in the claims. The Mitani reference teaches measuring amyloid-beta peptides with and without the test compound -AS2715348.  Specifically, Aβ40 and Aβ42 were measured in the cell free assay; and Aβ38, Aβ40, Aβ42 and Aβ43 are measured in the cell-based assays by ELISA assays (sections 2.4 and 2.4.2 on pg. 413 of the reference), which are the immune-based assay required by instant claim 15.
While Mitani et al. do not teach calculating an “increase in the ratio of  Aβ38/Aβ42 or of Aβ40/Aβ43 or of Aβ40/Aβ42 or of (Aβ38+Aβ40)/(Aβ42+Aβ43)”, this is a mathematical relationship judicial exception that is not patentable subject matter under 35 U.S.C. 101 (see above).  Thus, the mathematical relationship cannot be the concept that sets the invention apart from the art.  

The rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. in view of Matsumura et al., 2014.  
Applicant traverse the rejection on the grounds that Mitani does not teach the method as discussed supra.  “The references make no teachings regarding thermally destabilizing a secretase complex and have no recognition that any compound might act on gamma-secretase activity through thermostabilization of the complex.” (Remarks pg. 7, second to last sentence).  
This is not persuasive because, as discussed above, the Mitani prior art teaches the same assay performed within the claimed temperature range.  Applicant is reminded identical compositions cannot have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)” See MPEP 2112.01.  This applies to the instant claims because the elements and the temperature are the same, or substantially the same, as the claims.  
Furthermore, an old method is not newly patentable upon the discovery of a new property or mechanism of action. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant has presented no such evidence.
Applicant has provided no evidence or reasons for why the Matsumura et al. art cannot be combined with the teachings of Mitani.
Therefore the rejection is maintained.

Conclusion
No claim is allowed.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACEY N MACFARLANE/Examiner, Art Unit 1649